10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

28

Scott M. Johnson (BAR # 287182)

GALE, ANGELO, JOHNSON & PRUETT, P.C.
1430 Blue Oaks Boulevard, Suite 250
Roseville, California 95747

(916) 290-7778 phone

(916) 721-2767 Fax

     

 

Sjohnson@gajplaw.com
Attorneys for Debtor(s)
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
In Re: Case No.: 19-41714 RLE 13
Chapter 13
GARY LAFLEUR, pe
STIPULATION TO RELEASE EXCESS
Debtor. SALE PROCEEDS TO DEBTOR
Judge: Hon. Judge Efremsky
Gary Lafleur (hereinafter “Debtor”), by and through his counsel, and Martha G.
Bronitsky (hereinafter the “Trustee”) hereby stipulate and agree as follows:
RECITALS
1. Debtor sold real property located at 938 Country Glen Lane, Brentwood, CA

94513 (hereinafter the “Property”) on or around November 8, 2019.

2. Pursuant to the order on the Motion to Sell Real Property entered on October
10, 2019 at Docket No. 41, the Trustee submitted an escrow demand requesting funds
sufficient to pay prepetition arrears on the claims secured against the Property as well as
all net proceeds due to Debtor.

3. Debtor claimed a homestead exemption in the amount of $100,000.00 on
Schedule C filed in this case on August 23, 2019 at Docket No. 13. No objections to the
Debtor’s claim of exemption have been filed.

A, Debtor desires the excess proceeds from the sale after payment of debt
secured against the Property and administrative costs which are currently held by the

Trustee to be released by the Trustee directly to the Debtor.

 

 

 

frase: 19-41714 Doc#55 Filed: 11/18/19 Entered: 11/18/19 11:44:53 Page1d
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

28

aa,

 

 

THE PARTIES HEREBY STIPULATE:

1. The Trustee may disburse all net proceeds from the sale of the Property after
deducting payments to creditors with claims secured against the Property and
administrative expenses directly to the Debtor,

2. The Trustee may collect no fee on the funds disbursed to Debtor, and

3. The Trustee shall promptly issue the funds to the Debtor after entry of an order

approving this stipulation.

SO STIPULATED:

GALE, ANGELO, JOHNSON & PRUETT, P.C.

Dated: November 13, 2019 /s/ Scott M. Johnson
Scott M. Johnson, Esq.
Attorney for Debtor(s)

sewll- 4-19 Hekta G Bio. S—

Martha G. Bronitsky
Chapter 13 Trustee

fase: 19-41714 Doc#55 Filed: 11/18/19 Entered: 11/18/19 11:44:53 Page2o

 
